Citation Nr: 1016068	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-31 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of sight in the left eye claimed as due to VA surgery 
provided in March 2000. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in February 
2006.  A transcript of the hearing is associated with the 
Veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the competent evidence of record is 
against a finding that the Veteran has loss of sight in the 
left eye as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or an event not reasonably 
foreseeable following cataract surgery performed at a VAMC in 
March 2000. 


CONCLUSION OF LAW

The criteria have not been met for an award of VA 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left eye vision loss, claimed as a residual of cataract 
surgery performed at a VAMC in March 2000.  38 U.S.C.A. §§ 
1151, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.361 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March 2004, February 2005, April 2006, and April 2007.  In 
that correspondence, VA informed the Veteran that, in order 
to substantiate his claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, the evidence needed 
to show that he had suffered additional disability as the 
result of carelessness, negligence, lack of proper skill, an 
error in judgment, or similar instance of fault on the part 
of treating VA medical personnel, or, in the alternative, as 
the result of an event not reasonably foreseeable.  To the 
extent there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claim.  Moreover, 
neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The Veteran 
was also informed of how disability ratings and effective 
dates are assigned.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained VA 
outpatient treatment records, as well as VA examination 
reports, and private medical records. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance of the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Discussion 

The Veteran contends that he has left eye vision loss, 
primarily, as the result of cataract surgery performed at a 
VAMC in March 2000.  Thus, he maintains that he should be 
granted VA compensation under the provisions of 38 U.S.C.A. § 
1151.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

If a Veteran receives treatment by or through VA and sustains 
disability in addition to that for which he was being 
treated, VA compensation may be awarded as if the additional 
disability was service-connected.  38 U.S.C.A. § 1151.  To 
qualify, the additional disability cannot be a result of the 
Veteran's willful misconduct and must have been caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by VA.  The 
proximate cause of the disability must be (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  Id.

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment. 38 C.F.R. § 
3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  Generally, 
all patient care furnished by VA shall be carried out only 
with the full and informed consent of the patient or, in 
appropriate cases, a representative thereof.  In order to 
give informed consent, the patient must have decision-making 
capacity and be able to communicate decisions concerning 
health care.  38 C.F.R. § 17.32(b) (2009).  The informed 
consent process must be appropriately documented in the 
medical record.  38 C.F.R. § 17.32(d) (2009).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

A review of the evidence discloses that the Veteran underwent 
a cataract evaluation at the VAMC ophthalmology clinic on 
March 2, 2000.  The clinical note indicates that the risks 
and benefits of cataract surgery were discussed with the 
Veteran at that time.  

Also on March 2, 2000, the Veteran signed a "Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures" form.  The form indicated 
the following: (1) that the Veteran understood the nature of 
procedure to be performed, namely left cataract extraction 
with lens implant (described as removal of a cloudy lens from 
the operated eye through a small incision and replacing with 
a clear, plastic implant with the intent of improving 
vision); (2) that the physician had counseled the Veteran as 
to the nature of the proposed procedure, attendant risks 
involved, and expected results; and (3) that the Veteran 
understood the nature of the proposed procedure, attendant 
risks involved, and expected results.  Notably, this form was 
signed by the Veteran, his physician, and a witness.  

On March 3, 2000, the record shows that the Veteran reported 
to the VAMC for eye surgery clearance, lab work, and EKG.  He 
was medically cleared for surgery later that day.  

A surgery education note, dated March 8, 2000, shows that the 
Veteran was instructed on the left eye cataract procedure, 
including which medications to take and where to report for 
surgery on the following day.  The clinical note further 
indicates that the Veteran verbalized understanding of the 
aforementioned instructions/procedures. 

A similar VA document, which explained how to plan for 
surgery and what medications to take, was actually signed by 
the Veteran that same day. See VA Form 10-0096, dated March 
8, 2000. 

On March 9, 2000, the Veteran underwent cataract extraction 
(left eye) with placement of an anterior chamber lens.  The 
operative report expressly states that after consent was 
obtained, the Veteran was taken to the operating room where 
the cataract extraction procedure was performed.  It was 
noted that the Veteran tolerated the procedure well and that 
he was taken to the recovery room in stable condition.  

A post-surgical treatment note indicates that he was provided 
discharge instructions and scheduled for a follow-up 
appointment in the eye clinic the next morning.  The Veteran 
verbalized understanding and reported no pain or visual 
disturbances at that time.  An optometry note dated on March 
10, 2000, the day following surgery, shows that the Veteran 
returned to the clinic with no complaints.  

After surgery, the record reflects that the Veteran's left 
eye condition was assessed and monitored during bi-weekly and 
monthly follow-up appointments, from April 2000 through 
February 2002.  The VA clinical notes from this time period 
show treatment for chronic post-op cystic macular edema (CME) 
of the left eye, which was largely non-responsive to 
treatment.  

Private treatment records from Dr. Sellers, O.D., show that 
the Veteran presented to his office in October 2001 
requesting to have "a civilian doctor check his left eye and 
write down their opinion."  Dr. Seller's indicated that the 
Veteran's irregular left pupil was "probably" secondary to 
a "botched" cataract surgery.  He also stated that the 
Veteran's vision was not correctable to better than 20/200 
(OS). Other private treatment records from Dr. Sellers show 
continued treatment for left eye blepharoconjunctivitis.  

Private treatment records dated in March 2003 and September 
2003 show that the Veteran again presented to Dr. Sellers 
office with complaints of left eye pain.  He stated that he 
wanted "to get disability because the [VA] surgeon cut all 
the jelly out of [his] eye.  Upon examination, the physician 
could find no reason for such pain; he also stated that he 
spent an extensive amount of time explaining the cataract 
procedure to the Veteran.  

In this case, the threshold questions are whether the Veteran 
has additional disability (i.e., vision loss) as a result of 
his left eye cataract surgery, and whether such disability 
was not reasonably foreseeable, or was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Various VA and private health care providers who have 
examined and/or treated the Veteran are split on this point.  

In January 2003, the Veteran underwent an ophthalmic C & P 
examination.  Subjectively, the Veteran reported no change in 
vision but did note that his left eye was persistently sore.  
Upon review of the Veteran's previous medical history, the 
examiner noted that CME was present in the left eye during 
the immediate post-operative period, but without response to 
medications.  It was also noted that the left eye visual 
acuity had remained in the same range since the initial 
procedure (in the 20/200 range).  

The examiner's assessment was low vision (20/400), left eye, 
secondary to post-surgical status chronic CME and/or mild 
epiretinal membrane.  With respect to the current eye 
condition, the examiner opined that the left eye vision loss 
was the result of chronic complications associated with the 
procedure to remove the cataract.  In so finding, he stated 
that post-operative CME was not an uncommon complication of 
cataract surgery and that there was nothing particular 
extraordinary about the Veteran's case.  He reasoned that the 
Veteran had received aggressive, standard anti-inflammatory 
treatment in the immediate post-operative period.  Moreover, 
while his vision did not improve, lack of improvement 
following such procedure was not "unheard of."  The 
examiner further reasoned that the Veteran had numerous post-
operative visits after cataract surgery in the left eye, 
which included evaluations by retinal specialists.  Thus, he 
concluded that there was no apparent carelessness, 
negligence, or lack of proper skill by VA staff.  

In September 2003, a private optometrist, Dr. Sellers, 
submitted a letter stating that the Veteran's "left pupil 
[was] damaged probably secondary to iris trauma during a 
complicated cataract surgery."  He noted that his left eye 
visual acuity was not correctable to a level better than 
20/200.  

A second, more comprehensive VA opinion was obtained in 
October 2006 pursuant to the Board's April 2006 remand.  The 
examiner was asked to comment upon the following: (1) was the 
Veteran's left eye blindness reasonably foreseeable; (2) was 
there evidence that a stitch was left in the Veteran's eye 
following the cataract extraction procedure; and (3) what was 
the significance of Dr. Sellers' October 15, 2001 note which 
refers to a "botched" cataract surgery (OS)? 

With respect to the first question, the examiner stated that 
the left eye vision loss due to multiple post-surgical 
complications associated with the procedure to remove the 
cataract.  Notably, he opined that such complications were 
foreseeable and routinely discussed during the process of 
obtaining informed consent for cataract surgery.  With 
respect to the second question, the examiner found no 
evidence that there were residual sutures left in the 
Veteran's eye following surgery.  And finally, with respect 
to the third question, the examiner stated that there was 
nothing extraordinary about the Veteran's case, and that it 
did not appear that the case was "botched," or that there 
was undue carelessness, negligence, or lack of proper skill 
by VA staff.  

In March 2006, Dr. Smith, a private doctor, submitted a 
letter stating that it was at least as likely as not that the 
Veteran's eye condition (presumably poor left eye vision) was 
related to the March 2003 eye surgery performed by the VAMC.  
However, the only diagnosis rendered at the time was age 
related macular degeneration of the left eye.  

In October 2008, another VA opinion was obtained which 
remained unchanged from that of the October 2006 opinion.  
The examiner reiterated that the left eye vision loss was the 
result of multiple post-surgical complications associated 
with the cataract procedure; that the Veteran received 
timely, aggressive, standard treatment in the immediate post-
surgical period; that risks of cataract extraction were 
documented as having been discussed with the Veteran; that 
informed consent was appropriately obtained; and that the 
unfavorable outcome was not the result of undue carelessness, 
negligence, or lack of proper skill.  

Based on the foregoing medical evidence, it is established 
that the Veteran has vision loss in the left eye (i.e., 
additional disability) as a result of his March 2000 cataract 
surgery; however, that does not end the inquiry.  As noted 
above, the mere presence of additional disability does not 
establish cause.  The evidence must show that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or that the development 
of vision loss as a residual of cataract surgery was not 
reasonably foreseeable. 

In this case, the evidence, such as the January 2003, October 
2006, and October 2008 VA examination reports, strongly 
suggests that vision loss is not an unforeseeable 
residual/complication of cataract surgery.  Indeed, the 
October 2006 VA examiner expressly stated that the Veteran's 
post-surgical complications were both foreseeable and 
routinely discussed during the process of obtaining informed 
consent for cataract surgery.

In this regard, the evidence also indicates that the Veteran 
was aware of the attendant risks involved with procedure, and 
that he gave his informed consent prior to the surgery as 
shown by the March 9, 2000 Operative Report and the March 2, 
2000, "Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures" form (which 
was signed by the Veteran).  Based on the foregoing then, it 
clear that the informed consent process was appropriately 
documented in the medical records, and that the Veteran's 
loss of vision in his left eye was a reasonably foreseeable 
complication of the cataract surgery.  There is no competent 
evidence to the contrary.  

Moreover, there is no competent evidence of record that left 
eye vision loss was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA.  Again, all three VA examiners 
concluded that the unfavorable outcome in this case was not 
the result of undue carelessness, negligence, or lack of 
proper skill.  

The Board acknowledges the statements by Dr. Sellers in which 
he indicated that the Veteran's irregular left pupil was 
"probably" secondary to a "botched" VA surgery.  The 
October 2006 VA examiner was specifically asked to address 
such claim.  After a through examination of the medical 
record, he determined that was nothing extraordinary about 
the Veteran's case and that it did not appear that the case 
was "botched," or that there was undue carelessness, 
negligence, or lack of proper skill by VA staff.  Moreover, 
there is no other medical evidence in the record which shows 
that the Veteran has an irregular left pupil, or that an 
irregular pupil was caused by the cataract surgery, or that 
such condition is the cause of his decreased vision.  For all 
of these reasons, the Board affords very little probative 
value to Dr. Sellers' statement.  

Likewise, little probative value is assigned to Dr. Smith's 
statement in which he opined that the Veteran's left eye 
vision loss was due to the March 2000 cataract surgery 
performed by VA.  Again, the fact that the Veteran has 
"additional disability" (i.e., vision loss) as a result of 
complications from the cataract surgery is not in dispute.  
Rather, the threshold questions here are whether such 
disability was not reasonably foreseeable, or was otherwise 
due to the negligence or careless of VA.  Dr. Smith failed to 
address any of these issues, and therefore, his opinion is 
unavailing.  

The Board also acknowledges the Veteran's statements and 
hearing testimony in which he contends that his loss of 
vision was due to carelessness or similar instance of fault 
on the part of VA during his cataract surgery. As a layman, 
however, he is only qualified to report on matters which are 
capable of lay observation.  For example, he is qualified to 
report his symptoms.  He is not qualified to render opinions 
which require medical expertise, such as the diagnosis of his 
symptoms or the cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence that VA was carelessness or 
negligent; lacked the proper skill; made an error in 
judgment; or committed a similar instance of fault on the 
part of VA in performing his left cataract surgery in March 
2000.  Absent such evidence, the Veteran cannot meet the 
criteria for entitlement to VA compensation under the 
provisions of 38 U.S.C.A. § 1151.  Accordingly, such benefits 
are not warranted, and the appeal is denied.

In arriving at the foregoing decision, the Board has 
considered the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate 
balance of evidence which neither proves nor disproves the 
claim.  In this case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to VA compensation 
under the provisions of 38 U.S.C.A. § 1151 for a left eye 
vision loss, claimed as a residual of cataract surgery 
performed at a VAMC in March 2000.  Therefore, the doctrine 
of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) 
; 38 C.F.R. § 3.102.





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of sight in the left eye claimed as due to VA surgery 
provided in March 2000 is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


